MacIntyre, P. J.
1. The special grounds of the amended motion for a new trial are the same as those in Huff v. State, ante 461, and the rulings there are adverse to the contentions of the plaintiff in error in this case.
2. The jury was authorized to find that the defendant made a free and voluntary confession and that the same was corroborated by proof of the corpus delicti. Miller v. State, 60 Ga. App. 682 (2) (4 S. E. 2d, 729).
3. The evidence authorized the verdict and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Gardner and. Townsend, JJ., concur.